                  Case 1:20-cv-02780-BAH Document 18 Filed 09/30/20 Page 1 of 3
                                                                       ARBITRATION,CLOSED,SCHEDO
                                   U.S. District Court
                       District of New Jersey [LIVE] (Trenton)
               CIVIL DOCKET FOR CASE #: 3:19−cv−19388−MAS−DEA

KURZWEIL v. AMTRAK et al                                    Date Filed: 10/25/2019
Assigned to: Judge Michael A. Shipp                         Date Terminated: 09/28/2020
Referred to: Magistrate Judge Douglas E. Arpert             Jury Demand: Defendant
Case in other court: SUPERIOR COURT OF NEW JERSEY COUNTY    Nature of Suit: 360 P.I.: Other
                     OF MONMOUTH, MON−L001024−19            Jurisdiction: Federal Question
Cause: 28:1441 Notice of Removal
Plaintiff
FRED KURZWEIL                                 represented by ALBERT J. RESCINIO
                                                             1500 ALLAIRE AVENUE
                                                             SUITE 101
                                                             OCEAN, NJ 07712
                                                             Email: arescinio@rescinio.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
AMTRAK                                        represented by JOHN A. BONVENTRE
                                                             LANDMAN CORSI BALLAINE & FORD
                                                             ONE GATEWAY CENTER, SUITE 400
                                                             NEWARK, NJ 07102−5311
                                                             (973) 623−2700
                                                             Email: jbonventre@lcbf.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             MATTHEW MALYSA
                                                             LANDMAN CORSI BALLAINE & FORD P.C.
                                                             ONE GATEWAY CENTER
                                                             FOURTH FLOOR
                                                             NEWARK, NJ 07102
                                                             973−623−2700
                                                             Email: mmalysa@panynj.gov
                                                             ATTORNEY TO BE NOTICED

                                                             COLIN PEI KAI BE
                                                             LANDMAN, CORSI, BALLAINE & FORD
                                                             P.C.
                                                             ONE GATEWAY CENTER
                                                             4TH FLOOR
                                                             NEWARK, NJ 07102
                                                             973−623−2700
                                                             Email: cbe@lcbf.com
                                                             ATTORNEY TO BE NOTICED
                     Case 1:20-cv-02780-BAH Document 18 Filed 09/30/20 Page 2 of 3
Defendant
JOHN DOES 1−5

Defendant
CORPORATE DOES 1−5


 Date Filed     #    Docket Text

 10/25/2019    Ï1    NOTICE OF REMOVAL by NATIONAL RAILROAD PASSENGER CORPORATION
                     (AMTRAK) from SUPERIOR COURT OF NEW JERSEY COUNTY OF MONMOUTH, case
                     number MON−L−001024−19. ( Filing and Admin fee $ 400 receipt number 0312−10062569), filed
                     by NATIONAL RAILROAD PASSENGER CORPORATION (AMTRAK). (Attachments: # 1
                     Exhibit SUMMONS & COMPLAINT, # 2 Exhibit PLAINTIFF'S AFFIRMATION OF SERVICE,
                     # 3 Civil Cover Sheet, # 4 Certificate of Service)(BE, COLIN) (Entered: 10/25/2019)

 10/25/2019    Ï2    Corporate Disclosure Statement by NATIONAL RAILROAD PASSENGER CORPORATION
                     (AMTRAK). (BONVENTRE, JOHN) (Entered: 10/25/2019)

 10/25/2019     Ï    Judge Michael A. Shipp and Magistrate Judge Douglas E. Arpert added. (abr) (Entered:
                     10/28/2019)

 10/30/2019    Ï3    NOTICE of Hearing: Initial Conference set for 11/14/2019 at 11:00 AM in Trenton − Courtroom
                     6W before Magistrate Judge Douglas E. Arpert. Attention Counsel: The Joint Discovery Plan is due
                     (7) days prior to the conference. Please email the Joint Discovery Plan to
                     dea_orders@njd.uscourts.gov(ce3) (Entered: 10/30/2019)

 11/04/2019    Ï4    ANSWER to Complaint with JURY DEMAND by AMTRAK.(BONVENTRE, JOHN) (Entered:
                     11/04/2019)

 11/12/2019    Ï5    NOTICE of Appearance by MATTHEW MALYSA on behalf of AMTRAK (MALYSA,
                     MATTHEW) (Entered: 11/12/2019)

 11/15/2019    Ï6    SCHEDULING ORDER: Settlement Conference set for 3/4/2020 at 2:00 PM before Magistrate
                     Judge Douglas E. Arpert. Trial counsel and client representatives with full settlement authority must
                     attend. Fact Discovery, including any third party depositions is due by 2/28/2020. Signed by
                     Magistrate Judge Douglas E. Arpert on 11/14/2019. (jmh) (Entered: 11/15/2019)

 01/31/2020    Ï7    TEXT ORDER: The settlement conference presently scheduled for 3/4/2020 has been adjourned
                     and rescheduled to 3/5/2020 at 2:00PM. Please mark your calendars accordingly. So Ordered by
                     Magistrate Judge Douglas E. Arpert on 1/31/2020. (JB) (Entered: 01/31/2020)

 02/05/2020    Ï8    First MOTION to Dismiss by AMTRAK. (Attachments: # 1 Brief, # 2 Certification, # 3 Exhibit A,
                     # 4 Text of Proposed Order)(BE, COLIN) (Entered: 02/05/2020)

 02/05/2020     Ï    SetDeadlines as to 8 First MOTION to Dismiss. Motion set for 3/2/2020 before Judge Michael A.
                     Shipp. Unless otherwise directed by the Court, this motion will be decided on the papers and no
                     appearances are required. Note that this is an automatically generated message from the Clerk`s
                     Office and does not supersede any previous or subsequent orders from the Court. (jem) (Entered:
                     02/05/2020)

 02/24/2020    Ï9    Letter from Colin P. Be, Esq.. (BE, COLIN) (Entered: 02/24/2020)

 02/25/2020   Ï 10   LETTER ORDER granting the parties request for a ninety (90) day extension of all discovery
                     deadlines and a thirty (30) day extension of the opposition deadline to Amtrak's 8 Motion to
                     Dismiss. The Settlement Conference scheduled for 3/05/2020 is rescheduled to 6/03/2020 at
                    Case 1:20-cv-02780-BAH Document 18 Filed 09/30/20 Page 3 of 3
                    11:00am. Signed by Magistrate Judge Douglas E. Arpert on 2/25/2020. (jem) (Entered: 02/25/2020)

03/10/2020   Ï 11   BRIEF in Opposition filed by FRED KURZWEIL re 8 First MOTION to Dismiss (Attachments: # 1
                    Declaration Rescinio)(RESCINIO, ALBERT) (Entered: 03/10/2020)

03/27/2020   Ï 12   BRIEF in Support filed by AMTRAK re 8 First MOTION to Dismiss based on Personal
                    Jurisdiction (BE, COLIN) (Entered: 03/27/2020)

05/28/2020   Ï 13   NOTICE of Hearing: The Settlement Conference scheduled for 6/03/2020 at 11:00am before Judge
                    Douglas E. Arpert, has been CONVERTED TO A TELEPHONE STATUS CONFERENCE.
                    Attached are the call−in instructions for the call. Counsel are directed to call in at the scheduled
                    time. (Attachment: Instructions and call in information). (ce3) (Entered: 05/28/2020)

06/03/2020     Ï    Text Minute Entry for proceedings held before Magistrate Judge Douglas E. Arpert: Telephone
                    Conference held on 6/3/2020. (ce3) (Entered: 06/03/2020)

06/08/2020   Ï 14   REVISED SCHEDULING ORDER: Telephone Status Conference set for 9/14/2020 at 10:00 AM
                    before Magistrate Judge Douglas E. Arpert. Fact Discovery due by 9/30/2020. Signed by Magistrate
                    Judge Douglas E. Arpert on 6/03/2020. (jem) (Entered: 06/08/2020)

09/14/2020   Ï 15   ORDER: Telephone Status Conference set for 11/9/2020 at 3:30 PM before Magistrate Judge
                    Douglas E. Arpert. Fact Discovery extended until 11/15/2020. Signed by Magistrate Judge Douglas
                    E. Arpert on 9/14/2020. (jem) (Entered: 09/14/2020)

09/14/2020     Ï    TEXT Minute Entry for proceedings held before Magistrate Judge Douglas E. Arpert: Telephone
                    Status Conference held on 9/14/2020. (eh, ) (Entered: 09/14/2020)

09/28/2020   Ï 16   MEMORANDUM OPINION filed. Signed by Judge Michael A. Shipp on 9/28/2020. (jem)
                    (Entered: 09/28/2020)

09/28/2020   Ï 17   ORDER that the Clerk of Court shall TRANFER this matter to the United States District Court for
                    the District of Columbia; the Clerk shall close this case. Signed by Judge Michael A. Shipp on
                    9/28/2020. (jem) (Entered: 09/28/2020)
